Citation Nr: 1507525	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  96-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 31, 2004.

2.  Entitlement to service connection for reactive polyarticular arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from March 1978 to March 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2002 and May 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2000, January 2003, October 2003, July 2007, August 2012, and December 2013, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

The issue of entitlement to service connection for reactive polyarticular arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to January 31, 2004, the Veteran was gainfully employed for many years, and there is no otherwise persuasive credible evidence that the Veteran was unemployable due to service connected disability.


CONCLUSION OF LAW

The criteria for entitlement to TDIU prior to January 31, 2004, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied through a June 2008 letter to the Veteran. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  The Veteran's claim was subsequently readjudicated in a July 2013 Supplemental Statement of the Case (SSOC).  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

The duty to assist has also been satisfied.  The RO obtained service treatment records, Social Security records, VA outpatient medical records, private medical records, and the Veteran was afforded VA examinations.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  All efforts were made to obtain the Veteran's Vocational Rehabilitation file.  See July 2013 Memorandum.  The RO requested authorization to obtain the Veteran's Social Security earnings records and college transcripts in January 2014; however, the Veteran failed to submit any authorizations.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.  The Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a TDIU Prior to January 31, 2004

The Veteran seeks entitlement to a TDIU prior to January 31, 2004.  He asserts that he has been rendered unemployable for long periods of time since 1994.  See August 2006 Memorandum in Regard to Veteran's Claim for TDIU.

Applicable Laws

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities, at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The sole fact that a Veteran is unemployed for nonservice-connected reasons, or has difficulty obtaining employment because of economic circumstances, is not enough for a TDIU grant.  A high schedular rating, in itself, is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can, in fact, find employment.  See 38 C.F.R. §§ 4.1, 4.15.

Marginal employment will not be considered incompatible with a determination of unemployability, if the restriction as to securing or retaining better employment is due to disability.  For the purpose of this section, marginal employment shall generally be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop) when earned income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts & Analysis

This case has an extensive procedural history.  In a July 2000 Board Remand, the Board noted that the Veteran raised a claim for entitlement to TDIU during an August 1996 hearing, at which time he testified that he had not been employed since December 1994 due to his right knee disability.  It was noted that the Veteran was participating in a VA vocational rehabilitation program and attending the University of Phoenix.  The RO was directed to clarify whether the Veteran was seeking TDIU and if so, the RO should undertake any pertinent development.

The Veteran failed to submit the VA Form 21-8940 sent to him by the RO in May 2001 and April 2002.  In June 2002, the Veteran was denied entitlement to TDIU, for failure to meet the schedular requirement for a TDIU from December 1994 to May 1996.  The Veteran submitted a notice of disagreement in September 2002.

In January 2003 and October 2003, the Board remanded this claim for issuance of a statement of the case.  A SOC was not issued until April 2005.

The record shows that the Veteran submitted a formal claim for TDIU in March 2004.  As a result, the Veteran was granted entitlement to TDIU in a May 2004 rating decision, effective January 31, 2004.  

At the August 2005 RO Hearing, the Veteran testified that he lost his job in December 1994 and did not get another job until 1998.  He argues that the effective date for TDIU should be much earlier than January 31, 2004 because he was unemployable for long periods since 1994.

The Board has considered entitlement to TDIU prior to January 31, 2004, but it is not demonstrated by the evidence.  Importantly, the Veteran indicated on his VA Form 21-8940 that he was employed by Maricopa County from January 1998 to January 2004, with high gross earnings of $65,000 per year.  Prior to that, the Veteran indicated that from 1996 to 1998 he was attending school for his Masters of Arts degree through VA's vocational rehabilitation program.  Evidence of record indicates that the Veteran attained a college degree in approximately 1996.  Unfortunately, the Veteran's vocational rehabilitation folder has been determined to be lost and further attempts to locate the folder would be futile.  See July 2013 Memo.

In the Veteran's Work History Report for Social Security, the Veteran indicated that he worked for Maricopa County from January 1997 to January 2004, with a salary of $60,000.

Overall, the Veteran's own statements and other evidence reflect that he worked full-time for the same county employer continuously for many years prior to January 31, 2004, and the fact that he was employed up until that date weighs strongly against his claim.  That said, the Board has considered whether the nature of his employment was "marginal," so as to support a TDIU claim notwithstanding his status as an employee.  Additionally, the Board has also considered whether the Veteran was unemployed prior to 1998.  To this end, in the January 2014 notice letter, VA requested that the Veteran submit authorizations for the release of his Social Security earnings records for the years 1994 through 2006 and for his college transcripts.  The Veteran, however, provided no such documentation or authorizations. 

The evidence of record indicates that the Veteran was working full-time since at least 1997 and did not submit a documented record of lost pay due to absences from work.  There is no suggestion that he was employed in a capacity that could be described as "marginal" in 38 C.F.R. § 4.16(a), nor has he presented documentation to suggest this status.  

Furthermore, the Board notes that in the Veteran's Social Security application he indicated that his illnesses, injuries or conditions first interfered with his ability to work in June 2006 and he became unable to work because of his illnesses, injuries or conditions on January 10, 2007.  

Given that the Veteran has asserted he lost his job in 1994 and he reported working again in January 1997, the Board has considered evidence for the time period of 1994 to December 1996.  Importantly, however, the Veteran's combined evaluations were 10 percent prior to October 31, 1994, 30 percent prior to August 30, 1995 and then 100 percent, effective May 10, 1996 to July 31, 1997.  As such, the Veteran fails to meet the schedular percentages required for entitlement to TDIU in 1994 and 1995.  Moreover, the Veteran did not respond to the January 2014 development letter. 

In short, there is no persuasive credible evidence, medical, lay, or otherwise, to support the finding that the criteria for entitlement to TDIU, under 38 C.F.R. § 4.16, were met prior to January 31, 2004.  Accordingly, as entitlement to this benefit did not arise before January 31, 2004, the claim for entitlement to TDIU prior to this date must be denied.

In so finding, the Board notes that entitlement to TDIU on an extraschedular basis prior to January 31, 2004 has also been considered but the probative evidence shows that the Veteran remained substantially employed on a full time basis prior to January 31, 2004, and in regard to any purported period that the Veteran was not working, there is no persuasive credible evidence that the Veteran was unemployable due to service connected disability prior to January 31, 2004.  Again, the Veteran did not respond to the January 2014 development letter.  Therefore, referral for consideration of TDIU on an extraschedular basis is not required.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).
 

ORDER

Entitlement to TDIU, prior to January 31, 2004, is denied.


REMAND

In a January 2013 rating decision, the RO denied the Veteran's claim for entitlement to service connection for reactive polyarticular arthritis.  In June 2013, the RO received a statement from the Veteran indicating his disagreement with the decision.  A statement of the case (SOC) must be issued on this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a SOC with respect to the issue of entitlement to service connection for reactive polyarticular arthritis.

The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of that issue. 

2.  The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal. 

The Board intimates no opinion as to the ultimate outcome of this case.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


